NUMBER 13-13-00460-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


QUINTIN TROTTER A/K/A
QUINTON TROTTER,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Quintin Trotter a/k/a Quinton Trotter, attempts to appeal his conviction

for aggravated assault. The trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On August 16, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 23, 2013, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                                        PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed
the 31st day of October, 2013.




                                              2